    Case 8:19-cv-01351-JVS-DFM Document 16 Filed 08/08/19 Page 1 of 1 Page ID #:101

                                                                                             FILE Q
                                                                                  CLERK, U.S. DISTRICT COURT




                                                                                 r;ENTF~AL DISTRICT OF AI_IFC` 'i''




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                                           CASE NUMBER
Louis A Coffelt, Jr
                                                                         SACV 19-01351JVS(DFMx)
                                             PLAINTIFFS)
                            v.

                                                               ORDER REAPPLICATION FOR PERMISSION
Andrew Anagnost, et al
                                                                      FOR ELECTRONIC FILING



IT IS ORDERED that the Application for Permission for Electronic Filing by               Louis A Coffelt, Jr

                                     is hereby:

      [~GRANTED

         Pursuant to Local Rule 5-4.1.1, the applicant must register to use the Court's CM/ECF System within
five (5) days of being served with this order. Registration information is available at the Pro Se Litigant
E-Filing web page located on the Court's website. Upon registering, the applicant will receive a CM/ECF
login and password that will allow him/her to file non-sealed documents electronically in this case only. Any

documents being submitted under seal must be manually filed with the Clerk.



         Dated:         ~, ~ J
                                                              U     d States District/                   ge


               DENIED
         Comments:




         Dated:

                                                              United States District/Magistrate Judge

CV-OS Order(12/15)         ORDER RE APPLICATION FOR PERMISSION FOR ELECTRONIC CASE FILING
